DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 7/23/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kris Rhu on 2/4/20.
1.	(Currently Amended) An optical device comprising:
a first substrate[[,]] formed of a semiconductor material and having a first surface and a second surface which is a rear surface of the first surface, the first substrate comprising:
a laser unit[[,]] having an active layer laminated between the first surface and the second surface and emitting light into the first substrate from the active layer,
wherein the light emitted from the laser unit has a first optical axis;
the first optical axis  the light emitted from the laser unit toward the second surface,
wherein an angle between the first optical axis and a normal line of the reflecting mirror is greater than 45 degrees; and
a convex lens[[,]] integrally provided within a region of the second surface, 
the region including [[an ]]a second optical axis of the light reflected by the reflecting mirror; and
a second substrate[[,]] having a third surface facing the second surface, and being provided with a grating coupler and an optical waveguide on the third surface thereof, 
wherein the , incident on the grating coupler, propagates through the optical waveguide,
wherein the second optical axis the convex lens,
wherein the second optical axis  by an offset distance of 18 μm or less and greater than zero, and 
wherein [[the ]]a third optical axis of the light, after being reflected by the reflecting mirror and passing through the convex lens, is and obliquely intersects a normal direction of the grating coupler.
2. 	(Currently Amended) The optical device according to claim 1, wherein [[an ]]the angle between the first optical axis the normal line of the reflecting mirror is less than or equal to 48 degrees

3. 	(Currently Amended) The optical device according to claim [[2]]1, wherein the distance is configured to be greater than 5 μm
4. 	(Currently Amended) The optical device according to claim 1, further comprising: 
an isolator the light
5. 	(Currently Amended) The optical device according to claim 1, wherein the first substrate comprises a plurality of integrated laser element units and a plurality of integrated waveguide circuit units are formed on the second substrate, 
wherein each integrated laser element unit, of the plurality of integrated laser element units, includes a corresponding laser unit, [[the ]]a corresponding reflecting mirror, and [[the ]]a corresponding convex lens,
wherein each integrated waveguide circuit unit, of the[[a]] plurality of integrated waveguide circuit units, includes a corresponding grating coupler and [[the ]]a corresponding optical waveguide
wherein light having passed through the corresponding convex lens corresponding grating coupler
6.	(New)	The optical device according to claim 1, wherein the angle between the first optical axis and the normal line of the reflecting mirror is a first angle,
wherein the optical axis of the light incident on the grating coupler forms a second angle, and
	wherein the first angle and the offset distance are configured such that the second angle is 20 degrees or less.
7.	(New) The optical device according to claim 1, wherein the angle between the first optical axis and the normal line of the reflecting mirror is a first angle,
wherein the first angle is configured to be 46.5 degrees,
wherein the optical axis of the light incident on the grating coupler forms a second angle, and

	8.	(New) The optical device according to claim 7, wherein the offset distance is configured to be 10 μm.
	9.	(New) The optical device according to claim 1, wherein the laser unit further comprises a diffraction grating.
	10.	(New) The optical device according to claim 1, wherein the first substrate further comprises:
	a first electrode formed on the first surface, and
	a second electrode formed on the second surface.
	11.	(New) The optical device according to claim 1, wherein the optical waveguide is a first optical waveguide; and
wherein the second substrate comprises: 
a second optical waveguide,
wherein the light propagates through the second optical waveguide after propagating through the first optical waveguide.
	12.	(New) The optical device according to claim 1, wherein the first substrate further comprises:
	a electrode formed on the first surface; and
	wherein the optical device further comprises:
		a laser submount,
wherein the first substrate is fixed to the laser submount using the electrode.
13.	(New) The optical device according to claim 1, further comprising: 
an isolator disposed between the first substrate and the second substrate,
	wherein the isolator comprises an isolator chip fixed to an isolator magnet.
14.	(New) The optical device according to claim 13, wherein the isolator magnet is fixed onto the second substrate. 
15.	(New) The optical device according to claim 1, further comprising: 
a U-shaped guide fixed onto the second substrate. 
16.	(New) The optical device according to claim 15, further comprising:  

wherein the first substrate is fixed to the laser submount.
17.	(New) The optical device according to claim 1, further comprising: 
an isolator disposed between the convex lens and the grating coupler.
18.	(New) The optical device according to claim 17, wherein a thickness of the isolator is 1.5 mm.
19.	(New) The optical device according claim 5, further comprising:
an isolator disposed between the plurality of integrated laser elements and the plurality of integrated waveguide circuit units.
20.	(New) The optical device according claim 5, further comprising:
a U-shaped guide fixed onto the second substrate; 
a laser submount fixed to the U-shaped guide,
wherein the first substrate is fixed to the laser submount; and
an isolator disposed between the laser submount and the second substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Dobbelaere et al., Palen et al. and Vallius et al. disclose a similar structure of coupling light from a laser into a waveguide by means of an inclined reflecting mirror, and Chen, Ozawa et al. and Nakatsuka et al., Mine et al. and Maurer et al. disclose shifting an optical axis of light passing through a lens by an offset distance. However, the references alone or in combination do not disclose the claimed invention as amended, specifically the offset distance of greater than 0 and less than 18 µm in combination with the angle of inclined mirror greater than 45 degrees.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest to combine a laser device that couples light from a first semiconductor substrate to a waveguide with a grating coupler in the second semiconductor substrate. The laser including a reflecting mirror in the first surface of the first substrate at an angle greater than 45 degrees, a convex lens in the second surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828